EXHIBIT Ross Miller Secretary of State 204 North Carson Street, Suite 1 Carson City, Nevada89701-4520 (775)684 5708 Website:www.nvsos.gov Filed in the office of Document Number 20100011494-22 /s/Ross Miller Ross Miller Filing Date and Time 01/08/2010 3:00 PM Secretary of State State of Nevada Entity Number C8123-2002 Certificate of Amendment (Pursuant to NRS 78.385 and 78.390) Use Black Ink Only – Do Not Highlight Above Space is for Office Use Only Certificate of Amendment to Articles of Incorporation For Nevada Profit Corporation (Pursuant to NRS 78.385 and 78.390 – After Issuance of Stock) 1. Name of corporation: Provectus Pharmaceuticals, Inc. 2. The articles have been amended as follows:(provide article numbers, if available) The first paragraph of Section 5 of the Restated Articles of Incorporation is amended in its entirety to read: The total number of shares which the Corporation shall have authority to issues is One Hundred Seventy-Five Million (175,000,000) shares of stock, of whichOneHundred FiftyMillion (150,000,000) shares shall be designated as common shares, par value $.001 per share (“Common Shares”), and Twenty-Five Million (25,000,000) shares shall bedesignated as preferred shares, par value $.001 per share (Preferred Shares”). 3.
